Citation Nr: 9918548	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from November 1989 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the RO 
which denied service connection for a neck disorder and for 
memory loss, granted service connection for a low back 
disorder which was assigned a 10 percent disability rating, 
and also granted service connection for migraine headaches 
which was assigned a noncompensable disability rating.  In a 
May 1998 decision, the Board denied service connection for a 
neck disorder and for a disorder causing memory loss.  The 
Board also denied a compensable rating for migraine 
headaches.  The issue of an increased rating for a low back 
disorder was remanded to the RO for further development.  
That development having been completed, this issue is before 
the Board for appellate consideration at this time.  



FINDINGS OF FACT

1. The veteran's service connected low back disorder consists 
of degenerative disc disease with mild lumbar 
intervertebral disc syndrome.  

2. The service connected low back disorder does not result in 
muscle spasm on forward flexion, does not result in 
moderate limitation of motion of the lumbar spine and does 
not otherwise produce moderate functional impairment.  


CONCLUSION OF LAW

The rating criteria for an evaluation in excess of 10 percent 
for a low back disability have not been met.  38 
U.S/C.A.§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R.§§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 5293, 
5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it finds the veteran's claim 
for an increased rating for his low back disorder to be 
"well grounded within the meaning of 5107(a) in that it 
finds that the veteran' claim is plausible.  The Board is 
also satisfied that no further assistance is required to 
fulfill the VA's duty to assist the veteran in the 
development of this claim as mandated by 38 U.S.C.A. 5107(a).  

On VA orthopedic examination in July 1995, the veteran gave a 
history of low back discomfort with occasional sharp pain in 
the left lower back when walking or trying to get up off of a 
chair.  He said that the pain would resolve after anywhere 
from a few minutes to a full day.  Radiculopathy was denied, 
as was bowel and bladder dysfunction.  He said that he had 
not missed any time in the previous two years from his job as 
a machinist.  Evaluation revealed no postural abnormalities 
or fixed deformities.  No evidence of paraspinous muscle 
spasms or tenderness was reported.  There were 95 degrees of 
forward flexion and 20 degrees of backward extension.  Right 
and left lateral flexion was 40 degrees and right and left 
rotation was to 40 degrees.  Straight leg raising was 
negative.  Neurological examination of the lower extremities 
was normal.  X-rays showed mild disc space narrowing at L5-
S1.  The impression was mild chronic intermittent lumbar 
strain.  

An October 1996 X-ray from a private facility shows minimal 
disc space narrowing and osteophytosis at L5-S1.  An October 
1996 MRI study showed degenerative disc disease at L5-S1 with 
right paracentral disc protrusion.  

On VA orthopedic examination in September 1998, it was noted 
that the veteran was employed as a police officer.  During 
the examination, the veteran complained of worsening lower 
back pain radiating down to the back of the right knee.  He 
said that the discomfort is most often noticed after he has 
driven for about 45 minutes to an hour.  Climbing or 
descending stairs does not worsen his symptoms.  There was no 
increase of symptoms on Valsalva maneuvers.  He denied any 
bowel or bladder dysfunction and said that his leg symptoms 
are worse than his back symptoms when the episodes occur.  He 
also said that he used to have difficulties straightening his 
back but this has improved over the last 8 months.  On 
evaluation, the veteran complained of discomfort in the L5-S1 
area.  There were no postural abnormalities and no paraspinal 
spasms were noted.  There was no tenderness to palpation 
locally or diffusely.  The veteran was able to toe and heel 
walk without difficulty.  He had 90 degrees of forward 
flexion, 30 degrees of extension, and 45 degrees of right and 
left lateral flexion.  He said that he had increased pain in 
the left L5-S1 area on left lateral bending.  None of his 
movements produced radicular pain.  Straight leg raising was 
negative in both the seated and supine positions.  Patella 
and Achilles deep tendon reflexes were 2+ and equal.  Motor 
examination was 5/5 for the lower extremities, including the 
iliopsoas, quads, hamstrings, tibialis, anterior gastroc, and 
hallucis longus muscles.  Sensation was intact and equal in 
all dermatones bilaterally.  Distal pulses were 2+ 
bilaterally.  He had a negative Babinski and negative clonus 
sign.  An X-ray showed mild loss of disc space at L5-S1.  

The examiner commented that the veteran did not appear to 
have any decreased function on range of motion of the lower 
back.  It was suspected that he had an intermittently 
symptomatic herniated nucleus pulposus at L5-S1.  The veteran 
was reported to have stated that his lower back symptoms did 
not prohibit him from performing his normal activity, aside 
from getting out of a car quickly and pursuing a suspect 
after prolonged driving.  This difficulty was due to right 
lower extremity problems.  At present his disability was 
described as mild.  

In an addendum to this examination dated in October 1998, it 
was again stated that the veteran did not appear to have any 
decreased function due to his low back disorder.  His 
disability was again described as mild.  

The veteran's low back disability has been assigned a 10 
percent evaluation under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Code 5293 which assigns a 10 
percent evaluation for mild intervertebral disc syndrome.  A 
20 percent rating is assigned for moderate intervertebral 
disc syndrome with recurring attacks.  The veteran's service-
connected low back disability may also be rated under the 
provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 5295 which 
assigns a 10 percent rating for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
assigned if there is muscle spasm on extreme forward bending 
with unilateral loss of lateral motion in the standing 
position.  Under the provisions of 38 C.F.R.§ 4.71(a), 
Diagnostic Code 5292, a 10 percent evaluation is assigned if 
there is slight limitation of lumbar spine motion and a 20 
percent rating is assigned if there is moderate limitation of 
motion in the lumbar spine.  Since the veteran's low back 
disorder does not involve a fractured vertebra or ankylosis 
of the lumbar spine, the criteria of Diagnostic Codes 5285, 
5286, or 5289 are not for application in this case.  

The above evidence indicates that the physician who conducted 
the veteran's most recent VA orthopedic examination 
considered the veteran's service connected degenerative disc 
disease of the lumbar spine to be no more than mild.  
Therefore, the veteran's service-connected low back disorder 
does not warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5293.  Moreover, since the recent 
examinations did not find any indication of paraspinal muscle 
spasms on extreme forward flexion of the lumbar spine, an 
evaluation in excess of 10 percent is also not warranted 
under the provisions of Diagnostic Code 5295.  Moreover, the 
recent examination findings indicate that the veteran has no 
more than slight limitation of motion in the lumbar spine.  
As regards the provisions of 38 C.F.R.§§ 4.40 and 4.45 and 
consideration of the decision of the United States Court of 
Appeals for Veterans Claims in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Board notes that no postural abnormalities, 
spinal deformity, weakness, incoordination, or loss of 
function attributable to the veteran's lower back disability 
was noted on the veteran's recent VA examinations. Even with 
consideration of the veteran's complaints of low back 
discomfort on lateral spine movement, the evidence does not 
show that the veteran's low back disability causes more than 
mild disability at present.  Therefore, an evaluation in 
excess of 10 percent is not warranted for the veteran's 
service-connected low back disability.  


ORDER

A rating in excess of 10 percent for the veteran's low back 
disability is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

